SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 21, 2010 ENTECHSOLAR, INC. (Exact Name of Registrant as specified in charter) Delaware 0-16936 33-0123045 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 13301 Park Vista Boulevard, Suite 100, Fort Worth, Texas (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:817/ 224-3600 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ()Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ()Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ()Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ()Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM8.01.OTHER EVENTS. Entech Solar, Inc. issued a press release on September 21, 2010, a copy of which is attached as Exhibit 99.1 to this report and incorporated herein by this reference. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. Exhibits. Exhibit Number Description of Exhibit Press Release dated September 21, 2010, entitled “Entech Solar Announces Expiration of Rights Offering” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENTECH SOLAR, INC. By: /s/ Charles Michel Chief Financial Officer Dated: September 21, 2010 Exhibits. Exhibit Number Description of Exhibit Press Release dated September 21, 2010, entitled “Entech Solar Announces Expiration of Rights Offering”
